Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
DETAILED ACTION
Claims 1-15 are pending in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 11/22/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This application is a U.S. National phase application under 35 U.S.C 371 of PCT application PCT/EP2020/060523, filed 04/15/2020, which claims benefit under Title 35 U.S.C 119 to French patent application no. FR19/04166 filed on 04/18/2019   Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


REASONS FOR ALLOWANCE
In view of the following examiners statement of reasons for allowance, claims 1-15 are found to be allowable.
The following is an examiner’s statement of reasons for allowance:  The instantly claimed adrenaline pharmaceutical solution comprising at least:
 - adrenaline or a pharmaceutically-acceptable salt thereof; 
- D-alpha-tocopheryl polyethylene glycol succinate (hereinafter, abbreviated as vitamin E TPGS); 
- a chelating agent:
 - a solvent., 
 as recited in the instant claim limitations, is not seen to be taught or fairly suggested in the prior art, as discussed below. Following a diligent search, it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed adrenaline composition with Vitamin E TPGS and a chelating agent.
The method of preparation of the solution (claim 11), the medical use of the composition (claim 12) and an injection kit comprising the pharmaceutical composition (claim 14) are thus also novel and unobvious.

 The closest prior art of interest is:
Pharmaceutical solutions comprising adrenalin for injection by a parenteral route are known in the prior art. 
Kannan et al. (US patent # 10,130,592, discloses compositions comprising epinephrine (adrenaline) with a pH modifier, an antioxidant and a transition metal complexing agent, tonicity regulating agent, preservative and a solvent (abstract). They disclose the antioxidant used in their composition to include TPGS (tocopherol polyethylene glycol succinate) or Vitamin E and their derivatives, but notes that their preferred antioxidants are sodium bisulfite or sodium metabisulfite (col.7, lines 1-21). They also disclose the metal complexing agent used as EDTA (col.8, line 32).  The subject matter of independent claims 1, 11, 12 and 14 differs from Kannan et al in that the instant solution comprises a combination of disodium EDTA and vitamin E TPGS.
The present application demonstrates, by comparison, that the solutions according to the invention comprising a combination of disodium EDTA and vitamin E TPGS, which are without any antioxidizing agent, remain more stable than solutions comprising only disodium EDTA and sodium metabisulfite (such as C12-C14).
Patrice (FR 3014317), reference cited in the IDS, discloses the use of vitamin E TPGS as a solubilizing agent in the preparation of adrenalin powders. However, it does not concern the problem of the stability of the adrenalin formulations in solution for injection. And further, Patrice does not teach the use of disodium EDTA.
Therefore, the use of a combination of disodium EDTA and vitamin E TPGS with the aim of improving the stability of adrenalin formulations in solution for parenteral injection would not, in view of the prior art, be considered by a person skilled in the art to be a routine measure for solving the stated problem. Instant specification demonstrates the preparation of the instantly claimed composition and data demonstrating the stability improvement with inclusion of Vitamin E TPGS. Hence, the instantly claims are enabled and have sufficient written description in the Specification.  

Conclusion
Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629